DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing 13 is objected to because reference characters are representing without any text description. Should be added text description or legend to the figure by their corresponding value, see e.g. 37 CFR 1.84(n) (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


claims 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 1, Claim recites the limitation "the second pump characteristics" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Regarding Claim 11, Claim recite a limitation “an update of the first pump characteristic data at each start-up to account for a pump change”  . It is not clear what “a pump change” is refer too. Is it replace the existing pump or adjust a pump or remove a pump. The limitation” pump change”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claim is consider to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13, 18-19 is/are rejected under 35 U.S.C. 102(2) as being anticipated  by Rogers et al. (US 2020/0370988). 

Regarding Claim 1. Rogers teaches a non-transitory computer readable medium comprising computer executable instructions to cause a computerized device to perform a method, the method comprising (300: fig. 4; abstract): 
receiving, at a control module, first pump characteristic data from a data source (204: fig. 2,330: fig.4) associated with a pump (202) (historical (baseline) data: [0030]); 
sensing actual first pump characteristic data from a flow system using one or more sensors (Current operational measurements: [0030]); 
comparing the first pump characteristic data to the second pump characteristic data (Current operational measurements may then be compared to historical (baseline) operational measurements.: [0030]); and 
determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data(determine current operational health of the fluid inlet and outlet valves: [0030]).

Regarding Claim 9: Claim 9 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1.

Regarding Claims 2 and 10. Rogers further teaches receiving the first pump characteristic data includes (433: fig.11; base line includes zero degree data) receiving the first pump characteristic data at start-up (zero degree: fig. 11) and/or initialization of the control module (outlet valve) ([0086]-[0087]; figs. 8-12).

Regarding Claim 3. Rogers further teaches storing the first pump characteristic data until shut down or reset of the flow system (0-360 degree: fig. 8-12).

Regarding Claim 4. Rogers further teaches receiving the first pump characteristic data includes receiving the first pump characteristic data only at start-up and/or initialization of the control module (433: fig.11; baseline includes zero degree data).

Regarding Claim 5. Rogers further teaches the data source is or includes a digital memory device connected to the control module, wherein receiving the first pump characteristic data includes reading the first pump characteristic data from the digital memory device (204: fig. 2;330: fig. 4; [0064]).

Regarding Claim 11. Rogers further teaches storing the first pump characteristic data until shut down or reset of the flow system to allow an update of the first pump (0-360 degree: fig. 8-12).
Regarding Claim 12. Rogers further teaches receiving the first pump characteristic data includes receiving the first pump characteristic data only at start-up and/or initialization of the control module (433: fig.11; baseline includes zero degree data).

Regarding Claim 13. Rogers teaches  the data source is or include a digital memory device connected wirelessly or wired to the control module, wherein receiving the first pump characteristic data includes reading the first pump characteristic data from the digital memory device(204: fig. 2;330: fig. 4; [0064], [0030]).

Regarding Claim 18. Rogers teaches a pump(200), comprising: a pump housing containing one or more pump components(202); and a data source mounted on or in the pump housing(204), the data source comprising first pump characteristic data configured to be read from the data source to provide a control module with the first pump characteristic data(historical (baseline) data: [0030).

Regarding Claim 19. Rogers further teaches the first pump characteristic data is pump performance data detailing pump performance when the pump is new (baseline) data: [0030], [0081]).
------------------------------------------------Alternately………………………………………………
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett et al. (US 2017/0030349) or Emmons et al. (US 2018/0030851) or Cader et al (US 2018/0112656)

Regarding Claim 1. Bassett  teaches (a non-transitory computer readable medium comprising computer executable instructions to cause a computerized device to perform a method, the method comprising: receiving, at a control module, first pump characteristic data from a data source associated with a pump; sensing actual first pump characteristic data from a flow system using one or more sensors; comparing the first pump characteristic data to the second pump characteristic data; and determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data) ([0051]-[0055]).
Regarding Claim 9: Claim 9 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1.

Or, Regarding Claim 1. Emmons  teaches (a non-transitory computer readable medium comprising computer executable instructions to cause a computerized device to perform a method, the method comprising: receiving, at a control module, first pump characteristic data from a data source associated with a pump; sensing actual first pump characteristic data from a flow system using one or more sensors; comparing the first pump characteristic data to the second pump characteristic data; and determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data)(fig. 5A).
Regarding Claim 9: Claim 9 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1.

Or, Regarding Claim 1. Cader  teaches (a non-transitory computer readable medium comprising computer executable instructions to cause a computerized device to perform a method, the method comprising: receiving, at a control module, first pump characteristic data from a data source associated with a pump; sensing actual first pump characteristic data from a flow system using one or more sensors; comparing the first pump characteristic data to the second pump characteristic data; and determining a health of the pump based on the comparison of the first pump characteristic data to the second pump characteristic data)(fig. 1-3).
Regarding Claim 9: Claim 9 is substantially the same as claim 1 therefore, rejected for the same as noted for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2020/0370988) in view of Potucek et al. (US 2018/0240322)
Regarding Claims 6 and 14. Rogers does not explicitly teach the data source is or includes a pump label, wherein receiving the first pump characteristic data includes receiving scan data from a scanning device operatively connected to the control module.
However, Potucek teaches the data source (fig. 19D) is or includes a pump label, wherein receiving the first pump characteristic data includes receiving scan data from a scanning device operatively connected to the control module ([0139], 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Rogers, the data source is or includes a pump label, wherein receiving the first pump characteristic data includes receiving scan data from a scanning device operatively connected to the control module, as taught by Potucek, so as to detect pump health in compact and inexpensive way.

Regarding Claims 7 and 15. Rogers does not explicitly teach outputting a health warning signal if the health of the pump is determined to be less than a predetermined threshold.
However, Potucek teaches outputting a health warning signal (3986: fig. 19U) if the health of the pump (3980: fig.19U) is determined to be less than (changed greater than threshold (performance down 10%), alternately it can be interpreted as changed less than threshold (performance should be 90%): 3982: fig. 19U) a predetermined threshold (performance down 10%, alternately it can be interpreted as performance should be 90%: 3986: fig. 19U).


Regarding Claims 8 and 16. Rogers does not explicitly teach shutting down the pump and/or removing the pump for maintenance and/or replacement if the health of the pump is determined to be degraded below a predetermined threshold.
However, Potucek teaches shutting down the pump and/or removing the pump for maintenance and/or replacement (3986: fig. 19U) if the health of the pump (3980: fig.19U) is determined to be degraded below (changed greater than threshold (performance down 10%), alternately it can be interpreted as changed less than threshold (performance should be 90%): 3982: fig. 19U) a predetermined threshold(performance down 10%, alternately it can be interpreted as performance should be 90%: 3986: fig. 19U).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Rogers, shutting down the pump and/or removing the pump for maintenance and/or replacement if the health of the pump is determined to be degraded below a predetermined threshold, as taught by Potucek, so as to detect pump health in compact and inexpensive way.

Regarding Claim 17. Rogers further teaches the pump operatively connected to the control module and having the data source mounted to the pump (204: fig. 2;330: fig. 4; [0064], [0030]).

Regarding Claim 20. Rogers does not explicitly teach the data source includes at least one of a 2D barcode or a 3D barcode disposed on or formed on a surface of the pump housing.
However, Potucek teaches the data source includes at least one of a 2D barcode or a 3D barcode disposed on or formed on a surface of the pump housing ([0139], 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Rogers, the data source includes at least one of a 2D barcode or a 3D barcode disposed on or formed on a surface of the pump housing, as taught by Potucek, so as to detect pump health in compact and inexpensive way.

Examiner Notes
After the first action interview, a non-final has been requested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864